MEMORANDUM **
Martha Cortez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Cortez did not establish good moral character. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005) (indicating that a good moral character determination is only reviewable where it is based on one of the statutory exclusions found in 8 U.S.C. § 1101(f)).
To the extent Cortez challenges the IJ’s exceptional and extremely unusual hardship determination, we also lack jurisdiction. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.